Pierce, J.
By the terms of a sealed instrument, the defendant promised to employ the plaintiff as a manager of its store in Lynn “for the period of one year commencing August 23, 1915, and terminating August 22, 1916.” The plaintiff promised to “devote his entire time and attention, and to give his best efforts and .endeavors for and to the party of the first part, and for, on behalf and in the interests of their store and enterprise of the party of the first part, and to render his services to the entire satisfaction of the party qf the first part.”
August 23, 1915, the plaintiff entered upon the service contracted for. Between that day and September 24, 1915, the day the store was actually opened for business, the plaintiff at the request of the defendant, and, so far as appears, to its satisfaction, went around to different towns looking for other stores for the firm, hired help, made himself acquainted in the town, and began an advertising campaign for business. After September 24, 1915, the plaintiff devoted himself entirely to the duties of his position until Monday or Tuesday of the week of October 8, 1915, at which time he was paid his salary in full and then discharged by one Moss, the vice president and managing director of the defendant company. This action was then brought for breach of the executory conditional contract of employment.
At the conclusion of the evidence the judge ruled at the request of the defendant, that “The plaintiff was bound by the terms of the contract on which he relies to render his services to the ‘ entire *263satisfaction’ of the defendant, and if the defendant acting in good faith was not satisfied with the services of the plaintiff, it was not bound to keep him in its employ, but could, terminate the contract.” This request, adopted as the law of the case, is the generally accepted rule, with its necessary limitation of good faith, that a contract employing a servant not to do a fixed and definite work but to render personal services, general in their nature, and especially where the employment involves considerations of fitness, business capacity, integrity, trust and confidence, falls into the class where the fancy, taste, sensibility, and judgment, of the promisor are involved. In this class of cases the promisor is free to act on his own ideas and prejudices as the case may be, if his expression of them is genuine and honest. McCarren v. McNulty, 7 Gray, 139. Brown v. Foster, 113 Mass. 136. Hawkins v. Graham, 149 Mass. 284. Lockwood Manuf. Co. v. Mason Regulator Co. 183 Mass. 25, 26. Frary v. American Rubber Co. 52 Minn. 264. Tyler v. Ames, 6 Lans. 280. Spring v. Ansonia Clock Co. 24 Hun, 175. Applying this rule the defendant had the right to discharge the plaintiff if it was genuinely and honestly, though unreasonably, dissatisfied with the service of the plaintiff. If in fact it was satisfied, a mere pretence of dissatisfaction could give no right to discharge.
The judge found for the plaintiff. In so doing he must have found that the defendant was satisfied with the services of the plaintiff, and that its claim of dissatisfaction was dishonest. It is the contention of the defendant that there is no evidence to warrant the finding of bad faith. To this we cannot give our assent. The judge saw and heard the witnesses. Upon conflicting testimony he gave requests of the defendant for rulings that required a finding for the defendant if he believed, as the defendant claims he should have done, that the plaintiff procured his position and the contract on which he relies by fraud or material misrepresentation; or that the plaintiff was dishonest in his dealings and conduct with and to the defendant in relation to the subject matter of his employment; or that the plaintiff wilfully or knowingly failed to observe and obey the shop and store rules of the defendant. The finding for the plaintiff involves not merely a negation of the alleged defaults, but an affirmation of belief in his honesty and integrity.
*264Upon the evidence the judge reasonably could find that the defendant had, in its assertion of dissatisfaction to the plaintiff, the ulterior purpose either to compel him to submit to a reduction in his salary through fear of loss of his position, or to remove bim to make a place for another person.
We find no error in law.

Exceptions overruled.